        Case 1:18-cr-00528-CCB Document 38 Filed 10/01/19 Page 1 of 7

                                                                                                  FILElJ
                                                                                         U.S. DISTRICT COURT
                         IN THE UNITED STAn:S I>ISTRICT COURT                          DISTRICT   or.   i:' "';.   AND
                             FOR THE I>ISTRICT OF l\IARYLAND
                                                                                       2019 OCT -I       PH 3: 50
 UNITED STATES           OF AMERICA                      CRIMINAL     NO.            CCB.IIE."\2X'S OFFICE
                                                                                            AT BALTIMORE
               v.                                         (Attempted Possession of Chwy                    DEPUTY
                                                          Pornography    18 U.S.c.      ----
 MARK OA VII} FRANKLIN,                                   ~ 2252A(a)(5)(B))

               Defendant.


                                SUPERSEDING           INFORl\IA nON

                                            COUNT ONE
                            (Attempted   Possession of Child Pornography)

                                             Introduction

        At all times relevant to this information:

        I.      MARK DA VII> FRANKLIN                (FRANKLIN)   was a 43-year old male and was a

resident of Ellicott City. Maryland.

        2.      FRANKLIN       was the user of the Skout account. "Mark",

        3.      Skout is a dating and chatting application. which according to the company's

website "gives you the ability to connect with people no matter where you arc:'

        4.       FRANKLIN      was also the uscr ofthc Kik account with usernamc

"masternlark 1975" and profile display name "Mark FRANKLIN".

        5.      Kik is a chat platform. which according to the company's     website was "built

especially for teens:'

        6.      From on or about September 7, 2018, through in or about October 2018.

FRANKLIN       exchanged messages with an undercover Federal Bureau of Investigation       Special

Agent (UC). The messages were lirst exchanged on Skout and then later exchanged on Kik.
           Case 1:18-cr-00528-CCB Document 38 Filed 10/01/19 Page 2 of 7



           7.      On or about Scptembcr 7, 2018. thc UC crcatcd a Skout account. "Mollyda

Lovc". That account featured a picture of a young-looking          fcmale and listed an age of 18 years.

Soon alier the 'lccount was created. FRANKLIN             sent the UC a message, which stated in part:

                   a.      "divorced dad in ellicott city md 6-6 brown hair sexy brown eyes

mustache goat tee 8 tattoos!     I am a hopeless romantic, loyal. honest. good hearted. wacky sence

of humor, sweet. caring, out going. open minded, love out doors. bcach. ocean, travel. music.

wine, wineries, movies, poetry. and anything fun"',

           8.      On or about September 7, 2018. the UC explained that she was in high school and

was not in her senior year but was instead in thc ninth grade. FRANKLIN            responded:

                   a.      "Oh ok do ur 14 cool."

           9.      On or about Scptember 8, 2018, FRANKLIN           asked the UC what gradc she was

in at school. Thc UC said she was a freshman.

           10.     On or about September   10.2018.    FRANKLIN       began soliciting the UC for

photographs.

           11.     On or about Septcmbcr   11.2018, alicr FRANKLIN         and thc UC diseusscd talking

on a platfonn other than Skout, the UC logged into the Kik account. "Molly Lm'e," \\'hich

featured a proille picturc of the samc young-looking        fcmale as the "Mollyda Love" Skout

account.        FRANKLIN    sent the UC a Kik mcssagc that said FRANKLIN          was "mark Irom

shout".     From that point flll'\vard, FRANKLIN      and the UC communicated      on Kik.

           12.     On or about September   11.2018. using Kik. FRANKLIN          sent the UC a shirtless

picture of what hc rcprescnted     to be himselfwcaring      bluc Sesame Strect undcrwcar and another

picture of what he represented     to be himself wearing thong underwear.       FRANKLIN        said he

could not wait to see the UC's pictures later.
        Case 1:18-cr-00528-CCB Document 38 Filed 10/01/19 Page 3 of 7


        13.     On or about September        12,20 IX, FRANKLIN       sent the UC messages including,

but not limited to the following:

                a.        "1 am out to get shower I take some picks jt)r you"

                b.        "Tradc pics 10'"

                c.        "Hey sexy what's up besides me for you"

                d.        "Just got out of shower took pic for you love to see more pics of you

sexy"

                e.        "Are you a virgin'? Doesn't mailer to me"

        14.     On or about September        13, 20lX,the   UC told FRANKLIN      that she was a virgin.

FRANKLIN       sent the UC messages including, but not limited to the following:

                a.        .,] get to be teacher You know blow jobs are and 69"

                b.        "You can practice on me"

                e.        "Watch porn to learn 101"

                d.        "I teach you maybe we video on here some time"

        ] 5.    On or about September        13.2018, FRANKLIN        sent the UC a link to a

pornographic   website.    The UC messaged FRANKLIN,           "I'm only 13 though.    R they my ageT'o

FRANKLIN       sent the UC messages including, but not limited to thc following:

                a.        "They are older because to do it on line you gave to be ] 8 but the concepts

are the same search teen porn"

                b.        "When u out of school", "For the day"

                c.        "Lets start with naked pics of your self'

                d.        "Yea but we gotlO be vcry care lid though the age thing"

                e.        "We can do it just have kccp it sccrete"

                I:        "Once we get you comfortable with you and your body is first'"


                                                      3
           Case 1:18-cr-00528-CCB Document 38 Filed 10/01/19 Page 4 of 7


           16.    On or about September     14,2018.   FJ{ANKLIN asked the UC for pictures that

were ,.topless or full nude what ever".     On that same day. FRANKLIN        also asked the UC "What

color undies" she had on and explained, "It what's under them is more sexier".         FRANKLIN

said he had "to see check it out" and said. "So see pic of it later". Later that day. FRANKLIN

asked what the UC was doing, and alier being told the UC was getting ready for a bath.

FRANKLIN         said,

                  a.       "Yeah u going pi", "Pic and play with your s of". "Yourself'.

           17.    On or about September     16,2018.   FRANKLIN      sent the UC a picture of an erect

penis, which he described as "Me now".

           18.    On or about September 20,2018,       FRANKLIN     described the photographs        he

wished to take of the UC when they met as "you naked you with my big one in your mouth and

others,"

           19.    On or about September 20,2018,       the UC asked FI{ANKLIN      to obtain for her a

teddy bear to help calm her nerves during their sexual encounter and FRANKLIN              agreed.    On or

about September 26. 2018, and on or about September 30,2018.           FRANKLIN       mentioned in

messages that he had obtained the teddy bear.

           20.     Other messages that FRANKLIN         sent the UC include, but arc not limited to the

following:

                  a.       "Yea like dildos vibrators or other objects like cucumbers or banana or

just their fingers hand"

                  b.       "1 know your body is so sexy and 1 can't wait to see it"

                  c.       "Well alier you play with ur self and stretch your self. That might be alier

you have experience      101"
        Case 1:18-cr-00528-CCB Document 38 Filed 10/01/19 Page 5 of 7



                d.      "Uut it may cause little pain and I might bleed a little. Your \' has a small

skink like piece that is to be separated the first time u have sex or stretch if'

                c.      "Yea thaf s why you do when ur in the bath room with the door locked

and MAKE SURE THAT PI lONE IS ON SILENT NO RINGER OR VOLUt\IE THRN NO

ONE WILL HEAR YOU OR LNOW"

                f.      "maybe at one point when get ur self wet you might like the taste 101"

                g.       "Yea JUST MAKE SURE WHEN YOU DO PICS ON BATHROOM.

DOOR IS LOCKED AND PHONE IS ON NO SOUND AT ALL"

                h.      "Glad one day we will get it in all 3 of your openings"

                I.      "No the basics be fingering blow jobs facials to start"

                J.      "Ok cool You can practice sucking swallowing and facial or more"

                k.      "Ok cool maybe I finger you eat you and you can eat ass 101"

        2 J.    During their exchange of messages, including but not limited to messages

exchanged on or about September       12, 16,20, and 30, 201 R, the UC and FRANKLIN         discussed

meeting in person for sexual acts. FRANKLIN         and the UC evcntually agreed to meet on

October J0, 20 JR. at The Retreat at Market Square apartment complex in forederick, Maryland.

        22.     On October 10. 201R, FRANKLIN           drove from his residence in Ellicott City,

Maryland, to The Retreat at Market Square apartment complex in Frederick, Maryland.

FRANKLIN       was in possession of nine condoms, a teddy bear, two blankets, and a towel.




                                                    5
        Case 1:18-cr-00528-CCB Document 38 Filed 10/01/19 Page 6 of 7



                                                The Charge

        23.       From on or about Septcmbcr      J 2, 20 J 8. through on or about Octobcr 10, 20 J 8, in

the District of Marylallll, the defendant,

                                      MARK 1M VII> FANKLlN,

did knowingly posscss and attempt to possess and did knowingly access and attempt to access with

intent to view any materia! that contained an image of child pornography,         which image had been

mailed, shipped, and transportcd     using any means and facility of interstate and foreign commerce

and in and affecting interstate and forcign commerce by any means, including by computer,              and

which was produced and was attempted            to be produced using materials     that had been mailed,

shipped, and transported in and affecting interstate and foreign commerce by any means, including

by computer,      that is, the defendant     did attempt to possess images of child pornography         by

instructing    a person whom the defendant       thought to be a 13 year old female (Molly) to send

depictions over the internet to the defendant of Molly engaged in sexually explicit conduct and did

attempt to meet with Molly in order to engage in sexually explicit conduct with Molly and to

possess child pornography      of such sexually explicit conduct.


18 U.S.C.     SS 2252A(a)(5)(B),   2252(b)(2), 2256(8)(A)




                                                     6
        Case 1:18-cr-00528-CCB Document 38 Filed 10/01/19 Page 7 of 7




                                           FORFEITURE

       1.        All allegations in Count One of this Infol1nation are incorporatcd here.

       2.        As a result of the offenses set forth in Count One of the Infol1nation in this case,

the defendant,

                                       MARK I)AVII) FRANKLIN,

shall forfeit to the United States all property that was used and intended to be used to attempt to

eommit and to eommit and to promote the commission of ofTenses in Count One and any property

traceable to sueh property, including but not limited to the following:

                 a.     one Red iPhone, Model NRRR2LL/A, Serial No. C8QWHN72JWF5.




                                                        ~\v~'r\. \~
                                                Robert K. Hur
                                                                                         h l)4-L
                                                United States Attorney


                                                Date:~




                                                    7
